Marshall, Justice.
The appellant, David Alfred Jarrell, was convicted in the Gwinnett Superior Court of kidnapping, armed robbery, aggravated assault, and murder. On direct appeal to this court, the death sentence for armed robbery was set aside, but the armed robbery conviction was sustained, as were the remaining convictions and sentences. See Jarrell v. State, 234 Ga. 410 (216 SE2d 258) (1975), cert. den., 428 U. S. 910 (1976). Jarrell’s petition *618for habeas corpus relief in the Tattnall Superior Court was denied. We granted his application to appeal.
Submitted August 25, 1978
Decided November 7, 1978
Rehearing denied November 30, 1978.
James R. Venable, for appellant.
Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellee.
In this appeal, Jarrell makes essentially two arguments.
First, he argues that the convictions can not stand because the jury was biased and prejudiced against him. On direct appeal, this court held that Jarrell’s sentences of death were not imposed under the influence of passion, prejudice or any other arbitrary factor. Jarrell v. State, 234 Ga. 410, supra, p. 426. In the present appeal, Jarrell makes no showing of jury bias or prejudice aside from the fact that the jury convicted him of all the offenses charged. This argument is patently without merit.
Secondly, Jarrell complains that the state did not set out in the indictment any of the aggravating circumstances used to support imposition of the death penalty. This question has previously been decided adversely to the appellant. See House v. Stynchcombe, 239 Ga. 222 (2) (236 SE2d 353) (1977) and cits.
The errors enumerated by the appellant having been found to be without merit, the superior court’s denial of habeas relief is affirmed.

Judgment affirmed.


All the Justices concur.